 


109 HR 1664 IH: To ensure that amounts in the Victims of Crime Fund are fully obligated.
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1664 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Simmons (for himself, Mrs. Maloney, Mr. Grijalva, Mr. Abercrombie, Mr. Paul, Mr. Holden, Mrs. Johnson of Connecticut, Mr. Shimkus, Mr. McGovern, Mr. Gerlach, Mr. McHugh, Ms. Hart, Mr. Michaud, Mr. McNulty, Mr. Platts, Ms. Schakowsky, and Mr. Tierney) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure that amounts in the Victims of Crime Fund are fully obligated. 
 
 
1.Full obligation of amounts in the Victims of Crime FundSection 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601) is amended by adding at the end the following new subsection: 
 
(h) 
(1)Except as otherwise specifically provided in this Act (including the emergency reserve referred to in subsection (d)(5)), the Director shall ensure that all sums in the Fund in a fiscal year are in fact obligated in the subsequent fiscal year. 
(2)A provision of law may not be construed as modifying or superseding the provisions of paragraph (1) unless that provision of law— 
(A)specifically refers to this section; and 
(B)specifically states that such provision of law modifies or supersedes the provisions of this section.. 
 
